Citation Nr: 0312352	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  96-07909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for headaches due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






REMAND

The veteran served on active duty from December 1990 to June 
1991.  This case comes to the Board of Veterans' Appeals 
(Board) from a June 1995 RO decision which denied service 
connection for headaches claimed as due to undiagnosed 
illness from service in Southwest Asia during the Persian 
Gulf War.  The Board undertook additional development of the 
evidence on this issue, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  The development has been 
completed.  However, the Board development regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  In view of this, the case must be 
remanded for the following: 

After assuring that there has been 
compliance with the notice requirements 
of the Veterans Claims Assistance Act of 
2000 (VCAA), the RO should readjudicate 
the claim for service connection for 
headaches due to undiagnosed illness, 
taking into account all evidence received 
since the June 2001 supplemental 
statement of the case.  If the claim is 
denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.


	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


